             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:20 CR 17

UNITED STATES OF AMERICA                    )
                                            )
v.                                          )                ORDER
                                            )
RONALD CHARLES CALDWELL                     )
____________________________________        )

      This matter is before the Court sua sponte.

      On February 14, 2020, Defendant made his initial appearance. The

Government did not move for pretrial detention and Defendant was released

on certain conditions. Upon additional review, it appears to the undersigned

that Defendant’s conditions of release should be modified.

      The Bill of Indictment filed in this matter (Doc. 1) charges Defendant

with violations of 18 U.S.C. § 2252A(a)(2)(A) (count 1) and 18 U.S.C. §

2252A(a)(5)(b) (count 2). Pursuant to 18 U. S. C. § 3142(c)(1)(B) and in light of

count 1, Defendant’s conditions of release are to require certain specified

conditions, including a curfew.

      Accordingly, the parties are directed to advise, by 5:00pm EDT June 25,

2020, of any objections to the modification of Defendant’s conditions of release

to include those conditions required by 18 U. S. C. § 3142(c)(1)(B).

      It is so ordered.
                                         Signed: June 23, 2020




     Case 1:20-cr-00017-MR-WCM Document 13 Filed 06/23/20 Page 1 of 1
